325 S.W.3d 554 (2010)
Brandon SANDERS, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 71953.
Missouri Court of Appeals, Western District.
November 30, 2010.
Brandon Sanders, Appellant pro se.
Bart A. Matanic, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, ALOK AHUJA, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Brandon Sanders appeals the Labor and Industrial Relations Commission's denial of his claim for unemployment benefits. We affirm. Rule 84.16(b). A memorandum explaining the reasons for our decision has been provided to the parties.